DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication 2017/0336268 A1 to Wilson et al. and United States Patent Application Publication 2017/0322069 A1 to Mastrianni et al.
Regarding Claim 1, Wilson discloses a system for an aircraft that includes a plurality of zones (Fig. 1, aircraft (12) with zones (ZA-ZJ); ¶ 15), the system comprising:
a first fiber optic cable routed through a zone of the plurality of zones (Fig. 1, fiber cable (28) through all zones; ¶ 15), wherein the first fiber optic cable is attached to a wheel well of the aircraft in the zone of the plurality of zones (¶ 21, fiber passes through all zones including the wheel well); and
a first controller configured to provide a first optical signal to the first fiber optic cable and obtain a first optical response signal from the first fiber optic cable (Fig. 1, controller (16) transmits a signal to and receives a signal from the optical cable; ¶ 16);
Fig. 1, controller (16) reports measured temperature to the avionics controller (14); ¶ 16) within the zone of the plurality of zones based on the first optical response signal (Fig. 1, controller (16) analyzes the received optical signal to determine the temperature; ¶ 16), the first optical signal (¶ 19, controller (16) controls the characteristics of the first optical signal, which in turn controls the characteristics of the received optical signal), and coherent optical frequency domain reflectometry (COFDR) (¶ 16, controller (16) analyzes the signal based on the principles of COFDR.)
Wilson does not expressly disclose wherein the first fiber optical cable is attached to a landing gear of the aircraft.
Mastrianni discloses another fiber optic sensing system where a fiber optical cable is attached to a landing gear of an aircraft (¶¶ 40-41.)
Before the filing date of the instant application, it would have been obvious for a person of ordinary skill in the art to attach the fiber optical cable to a landing gear of the aircraft (as disclosed by Mastrianni) in the system disclosed by Wilson.  The suggestion/motivation would have been to be able to sense weight on wheels, gross weight, and center of gravity of the aircraft (¶¶ 2-3).
Wilson and Mastrianni are from the same art with respect to sensing temperature and strain of aircraft components.
Regarding Claim 2, Wilson discloses wherein the first controller is further configured to provide an indication that the at least one temperature is greater than a Fig. 4, determine strain/temp (72), determine if above threshold (74); ¶ 51.)
Regarding Claim 3, Wilson discloses wherein the first controller is further configured to determine at least one strain within the zone of the plurality of zones based on the first optical response signal, the first optical signal, and COFDR (¶ 56, COFDR detects changes in temperature, as discussed above, and strain.)
 Regarding Claim 4, Wilson discloses wherein the first controller is further configured to provide an indication that the at least one strain is greater than a threshold strain value within the zone of the plurality of zones (Fig. 4, determine strain/temp (72), determine if above threshold (74); ¶ 51.)
Regarding Claim 5, Wilson discloses wherein the first fiber optic cable is routed through a second zone of the plurality of zones (Fig. 1, ¶ 15, fiber through all zones.)
Regarding Claim 6, Wilson discloses wherein the second zone of the plurality of zones is one of a bleed air duct, a cross-over bleed air duct, wing box, air conditioning system, anti-icing system or nitrogen generation system (¶ 21.)
Regarding Claim 7, Wilson discloses wherein the second zone of the plurality of zones is a bleed air duct (¶ 21.)
Regarding Claim 8, Wilson discloses a second fiber optic cable routed through a second zone of the plurality of zones; and
a second controller configured to provide a second optical signal to the second fiber optic cable and obtain a second optical response signal from the second fiber optic cable; wherein the second controller is further configured to determine at least one ¶ 92, system can be set up to include a second zone with a second fiber optical cable, and a second controller to perform the same functions discussed above.)
Regarding Claim 9, Wilson discloses a main controller configured to communicate with the first controller and the second controller, wherein the first controller and the second controller provide to the main controller the at least one temperature within the zone of the plurality of zones and the at least one temperature within the second zone of the plurality of zones (¶ 92, main controller communicates with the 1st and 2nd controllers to perform the functions discussed above.)
Regarding Claim 10, Wilson discloses wherein the first fiber optic cable includes fiber Bragg gratings, and wherein the first controller is configured to control an optical transmitter to provide the optical signal as a tunable swept-wavelength laser and/or a broadband laser and is configured to determine the at least one temperature within the zone of the plurality of zones using time division multiplexing (TDM) and/or wavelength division multiplexing (WDM) (¶¶ 93-94.)
Regarding Claim 11, Wilson discloses a method of detecting thermal conditions for an aircraft (Fig. 1, aircraft (12) with overheat detection system (10)), the method comprising:
Fig. 1, controller (16) transmits optical signal; ¶ 16) using a broadband laser (¶ 83) to a first fiber optic cable that includes fiber Bragg gratings (¶ 83), wherein the first fiber optic cable is routed through a zone of a plurality of zones of the aircraft (Fig. 1, fiber cable (28) through all zones; ¶ 15), and wherein the first fiber optic cable is attached to a wheel well of the aircraft in the zone of the plurality of zones (¶ 21, fiber passes through all zones including the wheel well);
receiving, by the first controller, a first optical response signal from the first fiber optic cable based upon the first optical signal (Fig. 1, controller (16) analyzes the received optical signal to determine the temperature; ¶ 16); and
determining, using the first controller, at least one temperature (Fig. 1, controller (16) reports measured temperature to the avionics controller (14); ¶ 16) within the zone of the plurality of zones based on the first optical response signal (Fig. 1, controller (16) analyzes the received optical signal to determine the temperature; ¶ 16), the first optical signal (¶ 19, controller (16) controls the characteristics of the first optical signal, which in turn controls the characteristics of the received optical signal), and coherent optical frequency domain reflectometry (COFDR) (¶ 16, controller (16) analyzes the signal based on the principles of COFDR.)
Wilson does not expressly disclose wherein the first fiber optical cable is attached to a landing gear of the aircraft.
Mastrianni discloses another fiber optic sensing system where a fiber optical cable is attached to a landing gear of an aircraft (¶¶ 40-41.)
Mastrianni) in the system disclosed by Wilson.  The suggestion/motivation would have been to be able to sense weight on wheels, gross weight, and center of gravity of the aircraft (¶¶ 2-3).
Regarding Claim 12, Wilson discloses indicating a first condition for the zone of the plurality of zones if the at least one temperature within the zone of the plurality of zones is greater than a threshold temperature value (Fig. 4, determine strain/temp (72), determine if above threshold (74); ¶ 51.)
Regarding Claim 13, Wilson discloses wherein emitting, by the first controller, the first optical signal comprises emitting laser pulses having a constant amplitude using a step frequency methodology (¶ 84.)
Regarding Claim 14, Wilson discloses wherein determining, using the first controller, the at least one temperature of each of the first plurality of zones comprises determining the at least one temperature based on optical frequency domain reflectometry (IOFDR) (¶ 84.)
Regarding Claim 15, Wilson discloses determining, using the first controller, at least one strain within the zone of the plurality of zones based on the first optical response signal, the first optical signal, and COFDR (Fig. 4, determine strain/temp (72), determine if above threshold (74); ¶ 51.)
Regarding Claim 16, Wilson discloses wherein the first fiber optic cable is routed through a second zone of the plurality of zones (Fig. 1, ¶ 15, fiber through all zones.)
Claim 17, Wilson discloses determining, using the first controller, at least one temperature within the second zone of the plurality of zones based on the first optical response signal, the first optical signal, and COFDR (¶ 18, optical controller determines temperature in each zone.)
Regarding Claim 18, Wilson discloses determining, using the first controller, at least one strain within the second zone of the plurality of zones based on the first optical response signal, the first optical signal, and COFDR (¶ 18, optical controller determines strain in the various locations.)
Regarding Claim 19, Wilson discloses wherein the second zone of the plurality of zones is one of a bleed air duct, a cross-over bleed air duct, wing box, air conditioning system, anti-icing system or nitrogen generation system (¶ 21.)
Regarding Claim 20, Wilson discloses wherein the second zone of the plurality of zones is a bleed air duct (¶ 21.)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
United States Patent Application Publication 2008/0297808 A1 to Riza et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL G DOBSON whose telephone number is (571)272-9781.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 5712723078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL G DOBSON/Primary Examiner, Art Unit 2636                                                                                                                                                                                                        09/29/2021